DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 8, 11-15, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crozier et al (US PGPub 2012/0267549) in view of Polonsky et al (US PGPub 2011/0179852). 
Regarding Claim 2, Crozier et al teaches a microfluidic device (referred to as sensing apparatus 100 or 400, as illustrated in Figure 4) (see [0044], [0066] and [0079]) 
Crozier et al does not explicitly disclose that the detector is a lens-free detector. 
However, in the analogous art of molecule detection devices, Polonsky et al teaches a nano-channel device 300 comprising a nano-channel 140, a sample inlet 120, an outlet 130, and one or more photodetectors 310 coupled to the nano-channel according to an exemplary embodiment of the invention. In FIGS. 3a and 3b, two photodetectors 310 are shown coupled to the nano-channel below the nano-channel. Nano-channel device 300 may be, for example, a device for the detection, quantification, identification and/or separation of molecules or compounds (e.g., a chromatography device). Photodetectors 310 are integrated with the nano-channel device, optically coupled to the nano-channel 140, and are operative to perform optical measurements (e.g., optical lens-free measurements) of analyte molecules (e.g., the analyte to be detected, separated or measured), from a sample entered into the inlet 120 (see [0053]). Accordingly, it would have been obvious to one of ordinary skill in the art that if an array of detectors were selected as the detector 150 of Crozier that these 
Regarding Claim 3, the combination of Crozier et al and Polonsky et al teaches that the lens-free detector is a photodetector that concurrently detects the plurality of signals (see [0098] and [0101] of Crozier et al). 
Regarding Claim 4, the combination of Crozier et al and Polonsky et al teaches that the microfluidic channel (417, 517) is configured to receive an excitation light that illuminates the droplets passing through the plurality of passages (see [0083] of Crozier et al).
Regarding Claim 5, the combination of Crozier et al and Polonsky et al teaches that the excitation light is configured to illuminate the droplets passing through the plurality of passages using two or more different wavelengths (see [0054], [0099] and [0114]). 
Regarding Claim 6, the combination of Crozier et al and Polonsky et al teaches that the two wavelengths are modulated out of phase from one another (see [0060] and Figures 8 and 10). 
Regarding Claims 7-8, the combination of Crozier et al and Polonsky et al teaches that the plurality of signals comprise a fluorescence signal (see [0080], [0091], [0098] and [0109] of Crozier et al). 
Regarding Claim 11, the combination of Crozier et al and Polonsky et al teaches that the droplets comprise one or more analytes such as a small manufactured particle such as a bead or colloidal particle, or a biological specimen, e.g., a cell, a protein, a nucleic acid, a virus, a peptide, a small molecule, etc. (see [0033]). 

Crozier et al does not explicitly disclose that the detector is a lens-free detector. 
However, in the analogous art of molecule detection devices, Polonsky et al teaches a nano-channel device 300 comprising a nano-channel 140, a sample inlet 120, an outlet 130, and one or more photodetectors 310 coupled to the nano-channel according to an exemplary embodiment of the invention. In FIGS. 3a and 3b, two photodetectors 310 are shown coupled to the nano-channel below the nano-channel. Nano-channel device 300 may be, for example, a device for the detection, quantification, identification and/or separation of molecules or compounds (e.g., a chromatography device). Photodetectors 310 are integrated with the nano-channel device, optically coupled to the nano-channel 140, and are operative to perform optical measurements (e.g., optical lens-free measurements) of analyte molecules (e.g., the 
	Regarding Claim 13, the combination of Crozier et al and Polonsky et al teaches correlating each of the plurality of signals to a corresponding mask pattern (see [0083] of Crozier et al). 
	Regarding Claim 14, the combination of Crozier et al and Polonsky et al teaches that the lens-free detector is a photodetector that concurrently detects the plurality of signals (see [0098] and [0101] of Crozier et al).
Regarding Claim 15, the combination of Crozier et al and Polonsky et al teaches that the excitation light is configured to illuminate the droplets passing through the plurality of passages using two or more different wavelengths (see [0054], [0099] and [0114]). 
Regarding Claim 16, the combination of Crozier et al and Polonsky et al teaches that the two wavelengths are modulated out of phase from one another (see [0060] and Figures 8 and 10). 
Regarding Claims 17-18, the combination of Crozier et al and Polonsky et al teaches that the plurality of signals comprise a fluorescence signal (see [0080], [0091], [0098] and [0109] of Crozier et al). 
Regarding Claim 21, the combination of Crozier et al and Polonsky et al teaches that the droplets comprise one or more analytes such as a small manufactured particle . 
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel et al (US PGPub 2013/0037726) in view of Kumacheva et al (US 8,476,386) and Polonsky et al (US PGPub 2011/0179852). 
Regarding Claim 2, Kiesel et al teaches a microfluidic device (referred to as sample analyzer 210) for analyzing droplets (see Figure 2, [0005], [0043] and [0059]) comprising a microfluidic channel (referred to as fluidic device 220, including flow channel 223) formed on the substrate (see Figure 2 and [0059]), the channel including a passage (referred to as a longitudinal sequence or pattern of transmissive regions 226a and non-transmissive regions 226b, which constitute the plurality of passages)(see [0067]), each of the plurality of passages (226a and 226b) having a mask pattern (226, which is a patterned mask)(see [0003], [0013], [0067] and Figure 2) configured to modulate a signal of a respective droplet passing through that passage, such that droplets passing through the passage (226a and 226b) produce a plurality of signals (see [0067], which discloses variable transmission due to this patterned mask) (see [0067] and [0071]-[0073]); and a detector (230) configured to detect the plurality of signals (see [0067] and [0070]). In addition, Kiesel et al teaches that the detector may be a photodetector (see [0046]).
Kiesel et al does not explicitly disclose that the microfluidic channel has a plurality of passages.
Kumacheva discloses a microfluidic device (see col. 1, lines 18-22 which describes microfluidic devices as well as col. 9, lines 8-9 and Figure 3, which describes 
The previous combination of Kiesel et al and Kumacheva does not explicitly disclose that the detector is a lens-free detector. 
However, in the analogous art of molecule detection devices, Polonsky et al teaches a nano-channel device 300 comprising a nano-channel 140, a sample inlet 120, an outlet 130, and one or more photodetectors 310 coupled to the nano-channel according to an exemplary embodiment of the invention. In FIGS. 3a and 3b, two photodetectors 310 are shown coupled to the nano-channel below the nano-channel. Nano-channel device 300 may be, for example, a device for the detection, quantification, identification and/or separation of molecules or compounds (e.g., a chromatography device). Photodetectors 310 are integrated with the nano-channel device, optically coupled to the nano-channel 140, and are operative to perform optical measurements (e.g., optical lens-free measurements) of analyte molecules (e.g., the analyte to be detected, separated or measured), from a sample entered into the inlet 120 (see [0053]). Accordingly, it would have been obvious to one of ordinary skill in the 
Regarding Claim 3, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the lens-free detector is a photodetector that concurrently detects the plurality of signals (see [0046] and [0062] of Kiesel et al). 
Regarding Claim 4, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the microfluidic channel is configured to receive an excitation light (from light sources 112 and 114)  that illuminates the droplets passing through the plurality of passages ([0012] and [0040] of Kiesel et al).
Regarding Claim 5, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the excitation light is configured to illuminate the droplets passing through the plurality of passages using two or more different wavelengths (see [0041] and [0044] of Kiesel et al). 
Regarding Claim 6, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the two or more different wavelengths are modulated out of phase from one another (see [0049] and [0053] of Kiesel et al). 
Regarding Claims 7-8, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the plurality of signals comprise a fluorescence signal (see [0009] of Kiesel et al). 
Regarding Claim 9, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the mask pattern (patterned mask 226 of Kiesel) of each of the plurality of passage comprises one or more signal emitting portions (which 
Regarding Claim 10, Kiesel et al teaches that the mask pattern (patterned mask 226) may be different (wherein [0096] discloses a spatial filter [mask] which may be removably mounted for replacement with a different spatial filter having a different pattern of transmissive and non-transmissive regions). 
Kiesel does not explicitly disclose a different mask pattern for each of the plurality of passages.
Kumacheva discloses the plurality of passages (microchannels 38; col. 9, line 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the differing mask patterns taught by Kiesel may be applied to the respective plurality of passages as taught by Kumacheva, as merely a matter of design choice, for the benefit of detecting specific features of particles of differing sizes or constitution flowing through each of the respective plurality of passages.
Regarding Claim 11, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the droplets contain a given particle of interest, which may be include one or a collection of biological cell(s), virus(es), molecule(s), sub-molecular complex(es), bead(s) (including microbeads), droplets (e.g. oil in water), gas bubbles, or other bit(s) of matter, for example. Cells or other particles may be treated, e.g., stained or tagged with a suitable fluorescent probe or other agent (see [0043] of Kiesel et al).

the method comprising passing a plurality of droplets through the passage (see [0005]); using a mask pattern (226, which is a patterned mask)(see [0003], [0013], [0067] and Figure 2) to modulate a plurality of signals from the plurality of droplets (wherein [0067] discloses additional modulation at a mask frequency for more precise information of a particle of interest); and detecting the plurality of signals (using detector 230) (see [0067] and [0070]). In addition, Kiesel et al teaches that the detector may be a photodetector (see [0046]).
Kiesel et al does not explicitly disclose that the microfluidic channel has a plurality of passages.
Kumacheva discloses a microfluidic device (see col. 1, lines 18-22 which describes microfluidic devices as well as col. 9, lines 8-9 and Figure 3, which describes microfluidic flow-focusing device 20) having a microfluidic channel (col. 9, lines 14-18, which describes a channel defined by fluid inlet 22 and fluid outlet 64) having a plurality of passages (referred to as microchannels 38, see col. 9, line 16). It would have been obvious to one of ordinary skill in the art to modify the microfluidic device of Kiesel et al 
The previous combination of Kiesel et al and Kumacheva does not explicitly disclose that the detector is a lens-free detector. 
However, in the analogous art of molecule detection devices, Polonsky et al teaches a nano-channel device 300 comprising a nano-channel 140, a sample inlet 120, an outlet 130, and one or more photodetectors 310 coupled to the nano-channel according to an exemplary embodiment of the invention. In FIGS. 3a and 3b, two photodetectors 310 are shown coupled to the nano-channel below the nano-channel. Nano-channel device 300 may be, for example, a device for the detection, quantification, identification and/or separation of molecules or compounds (e.g., a chromatography device). Photodetectors 310 are integrated with the nano-channel device, optically coupled to the nano-channel 140, and are operative to perform optical measurements (e.g., optical lens-free measurements) of analyte molecules (e.g., the analyte to be detected, separated or measured), from a sample entered into the inlet 120 (see [0053]). Accordingly, it would have been obvious to one of ordinary skill in the art that if a photodetector were selected as the detector of Kiesel (as described in [0046] of Kiesel et al) that these detectors would perform an optical lens-free measurement (see [0053] of Polonsky et al). 

Regarding Claim 14, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the lens-free detector is a photodetector that concurrently detects the plurality of signals (see [0046] and [0062] of Kiesel et al). 
Regarding Claim 15, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the excitation light is configured to illuminate the droplets passing through the plurality of passages using two or more different wavelengths (see [0041] and [0044] of Kiesel et al). 
Regarding Claim 16, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the two or more different wavelengths are modulated out of phase from one another (see [0049] and [0053] of Kiesel et al). 
Regarding Claims 17-18, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the plurality of signals comprise a fluorescence signal (see [0009] of Kiesel et al). 
Regarding Claim 19, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the mask pattern (patterned mask 226 of Kiesel) of each of the plurality of passage comprises one or more signal emitting portions (which are transmissive regions 226a, [0067] of Kiesel) and one or more signal dampening 
Regarding Claim 20, Kiesel et al teaches that the mask pattern (patterned mask 226) may be different (wherein [0096] discloses a spatial filter [mask] which may be removably mounted for replacement with a different spatial filter having a different pattern of transmissive and non-transmissive regions). 
Kiesel does not explicitly disclose a different mask pattern for each of the plurality of passages.
Kumacheva discloses the plurality of passages (microchannels 38; col. 9, line 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the differing mask patterns taught by Kiesel may be applied to the respective plurality of passages as taught by Kumacheva, as merely a matter of design choice, for the benefit of detecting specific features of particles of differing sizes or constitution flowing through each of the respective plurality of passages.
Regarding Claim 21, the previous combination of Kiesel et al, Kumacheva et al and Polonsky et al teaches that the droplets contain a given particle of interest, which may be include one or a collection of biological cell(s), virus(es), molecule(s), sub-molecular complex(es), bead(s) (including microbeads), droplets (e.g. oil in water), gas bubbles, or other bit(s) of matter, for example. Cells or other particles may be treated, e.g., stained or tagged with a suitable fluorescent probe or other agent (see [0043] of Kiesel et al).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crozier et al and Polonsky et al as applied to claims 1 and 12 above, and further in view of Martini et al (US PGPub 2011/0222062).
Regarding Claims 9 and 19, the previous combination of Crozier et al and Polonsky et al does not teach that the mask pattern of each of the plurality of passages comprises one or more signal emitting portions and one or more signal dampening portions.
However, in the analogous art of analyzers comprising mask arrangements for filtering, Martini et al teaches an article of manufacture comprising: a fluid-engaging structure, wherein the fluid-engaging structure includes (a) a channel that in use can contain fluid and through which objects can move; (b) one or more bounding parts that bound the channel, and wherein at least one of the one or more bounding parts include one or more light transmissive portions, wherein at least one of the one or more light transmissive portions is configured to receive excitation light and provide the received excitation light, and wherein excitation light enters the channel and interacts with an object resulting in emanating light; and (c) one or more mask arrangements configured to receive at least part of the emanating light and in response, provide encoded emanating light, wherein the one or more mask arrangements and the channel are further configured so that the encoded emanating light includes time variation resulting from relative movement between the one or more mask arrangements and the object, the time variation including information about the object (see [0023]). In addition, Martini et al teaches that a variety of predefined masks can be used, which includes periodic, chirp, and finite-random patterns. A finite random pattern is defined herein to mean that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797